DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 11/02/2020.
•	Claims 1-20 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed November 2, 2020 have been fully considered but they are not persuasive.
The Examiner is withdrawing the claim interpretation under 112(f) due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 16-20, that the claims increase the speed and efficiency of computer systems, the Examiner respectfully disagrees.  The Applicant further argues that the claims are directed to (a) improving the speed and efficiency of computing systems configured for executing currency exchange operations; (b) improving the accuracy of large-scale currency exchange operations; and (c) reducing costs associated with large-scale currency exchange operations.  The argument is not convincing.  The claimed invention combined with Specification, including the portions of the Specification cited by the Applicant on pages 17-20 of the Remarks, do not describe a technical solution to a technical problem.  Rather, the pending claims are directed to solving the problems with existing systems for transferring assets between different organizations such as financial institutions (see at [0003] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., improving settlement of financial transactions, financial trades, and the link that are associated with an exotic currency, and not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s argument on pages 20-21, that the claims recite limitations that cannot be performed by the human mind.  The argument is not convincing.  As an initial matter, Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s argument on page 21, that claims do not recite an abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, claim 1 recites ingesting data comprising information about currency assets exchanged between a first entity and one or more counterparties; executing a stochastic model to estimate future supply and demand of the currency assets, wherein the stochastic model is based on past history of trades between the first entity and the one or more counterparties; generating, a ledger based on output from the stochastic model, wherein the ledger comprises an indication of liquidity supply for the first entity and the one or more counterparties for a plurality of currencies, wherein the plurality of currencies comprises G10 currencies and exotic currencies; ingesting trade data, wherein the trade data comprises a request to settle a currency trade involving the first entity wherein at least one currency in the currency trade is an exotic currency; identifying a shortest path to make liquidity available to settle the currency trade, wherein the liquidity router access the ledger and identifies the shortest path for liquidity based on a Dijkstra algorithm, wherein the shortest path for liquidity comprises a fewest number of back-to-back currency trades; receiving information associate with trade contracts entered into by the first entity for executing the currency trade; and 
Regarding Applicant’s argument on pages 21-24, that the recited judicial exception is integrated into a practical application, the Examiner respectfully disagrees.  The Applicant further argues, on page 24, that the practical application improves the reliability of liquidity estimations across multiple-currency types and financial markets, and that the practical applications are directed to computer systems including how data is ingested, what kind of algorithms are processed to improve prediction models, and what kind of processing elements are deployed to identify a shortest path for settling a currency trade.  The argument is not convincing.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the additional elements of claim 1 include a data ingestion engine comprising a high throughput pipe, and a liquidity router.  The additional elements of claim 12 include a non-transitory computer readable medium storing instructions for execution by one or more processors, a data ingestion engine 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification discloses a problem and improvement to a commercial process at [0003], describing problems with existing systems for transferring assets between different organizations such as financial institutions, and improving settlement of financial transactions, financial trades, and the link that are associated with an exotic currency.
Regarding Applicant’s argument on page 24, that the claims include limitations reflecting an improvement in the functioning of a computer, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  Nor do the pending claims improve the functioning of a computer.  Rather, the pending claims are directed to solving the problems with existing systems for transferring assets between different organizations such as financial institutions (see at [0003] of the Specification).  The claims of the instant application 
Applicant further argues, on page 24, that claim, reciting “ingesting trade data with a data ingestion engine comprising a high throughput pipe,” is directed to technology-based and computer-centric improvements.  The argument is not convincing.  The Examiner is unable to ascertain how ingesting trade data with a data ingestion engine comprising a high throughput pipe improves a computer or a technological field.  Nor is the Examiner able to understand how the limitation is anything more than a generic computer component being used in a manner other than in their generic use.  The pending claims do not improve a computer or a technological field, but rather are directed to solving the problems with existing systems for transferring assets between different organizations such as financial institutions (see at [0003] of the Specification).  
Applicant further argues, on page 24, that the claimed use of high throughput pipe recites technological details that improve the efficiency of data ingestion and the impotency of data ingestion, such that duplicate entries are recognized as duplicates.  The argument is not convincing.  As an initial matter, the Examiner notes that the claims do not recite or describe duplicate entries being recognized as duplicates.  It is therefore noted that the features upon which applicant relies (i.e., duplicate entries recognized as duplicates) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the Examiner is unable to ascertain how “a data ingestion engine comprising a high throughput pipe” is anything more than a generic computer 
The claims are not patent eligible.

Information Disclosure Statement
The information disclosure Statement(s) filed on 11/03/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, claim 1 recites the limitation “identifying.. a shortest path to make liquidity available...” at lines 21-22 of the claim.  This limitation is confusing because it is not clear what is meant by “make liquidity available to settle the currency trade.”  How is liquidity “made available?”  What does it mean to make a measure of availability of an asset, available? 
Furthermore regarding claim 1, claim 1 recites the limitation “the liquidity router… identifies the shortest path for liquidity based on a Dijkstra algorithm… wherein the shortest path for liquidity comprises a fewest number of back-to-back currency trades” in lines 22-23 of the claim.  This limitation is confusing because it is not clear what a “shortest path for liquidity” means.  Furthermore it is not clear what relationship the shortest path of liquidity has with the number of back-to-back currency trades.  How is the number of back-to-back trades associated with or related to the determination of a “shortest path to make liquidity available?”  
Furthermore regarding claim 1, claim 1 recites the limitation “updating the ledger… to reflect incoming liquidity for the first entity” in lines 27-28 of the claim.  This limitation is confusing because it is not clear what “incoming liquidity” means; nor is it clear how an entity can have or be associated with “income liquidity.”  Does this claim limitation mean that the entity has a degree of liquidity, if so then how can an entity be liquid or illiquid? 
Claims 12 and 19 recite similar limitations and are rejected for the same rationale.
Regarding claim 2, claim 2 recites the limitation “a set of ledgers that suggest liquidity supply for a plurality of entities.”  The claim limitation is confusing because it is not clear how an entity can have a “liquidity supply.”  Does this claim limitation mean that the entity has a degree of liquidity, if so then how can an entity be liquid or illiquid?  
Claim 13 recites similar limitations and is rejected for the same rationale.
Regarding claim 7, claim 7 recites the limitation “identifying a committed and a non-committed component for the liquidity supply of the plurality of currencies.”  This limitation is confusing because is not clear what is meant by a committed component and a non-committed component; nor is it clear how a liquidity supply of a currency can have a committed or non-committed portion.  What is the liquidity supply committed to?
Claim 16 recites similar limitations and is rejected for the same rationale.
Regarding claim 8, claim 8 recites the limitation “identifying the shortest path to make liquidity available comprises executing a shortest path algorithm in graph theory.”  This limitation is confusing because it is not clear what is meant by “make liquidity available to settle the currency trade.”  How is liquidity “made available?”  What does it mean to make a measure of availability of an asset, available?  Furthermore, the claim is confusing because it is not clear what a “shortest path to make liquidity available” means.  Furthermore it is not clear what relationship the shortest path to make liquidity available has with the number of back-to-back currency trades.  How is the number of back-to-back trades associated with or related to the determination of a “shortest path to make liquidity available?”
Claim 17 recites similar limitations and is rejected for the same rationale.
Furthermore regarding claim 8, claim 8 recites the limitation “identifying the shortest path… comprises executing a shortest path algorithm in graph theory.”  The claim is confusing because it is unclear what is meant by executing an algorithm in theory – is any algorithm being executing at all?  Furthermore, the metes and bounds of the limitations cannot be determined for “executing... a shortest path algorithm in graph theory” because graph theory (the study of graphs) is a broad concept that encompasses many different algorithm.
Regarding claim 10, claim 10 recites the limitation “the Dijkstra algorithm comprises a graph theory.”  The limitation is confusing because it is not clear how an algorithm can comprise a theory.
Claim 20 recites similar limitations and is rejected for the same rationale.
Regarding claim 14, claim 14 recites the limitation “wherein the stochastic model outputs a predicted demand for each currency subject to a standard information” (emphasis added).  It is unclear what is meant by a model outputting data subject to a standard information.  Was “wherein the stochastic model outputs a predicted demand for each currency subject to a standard deviation” meant here?
Claims 3-6, 9, 11, 15, 18 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1-20 are directed to a method (claim 1), an apparatus (claim 12), and a system (claim 19).  Therefore, on its face, each independent claim 1, 12, and 19 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 19 recite, in part, a method, an apparatus, and a system of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites ingesting data comprising information about currency assets exchanged between a first entity and one or more counterparties; executing a stochastic model to estimate future supply and demand of the currency assets, wherein the stochastic model is based on past history of trades between the first entity and the one or more counterparties; generating, a ledger based on output from the stochastic model, wherein the ledger comprises an indication of liquidity supply for the first entity and the one or more counterparties for a plurality of currencies, wherein the plurality of currencies comprises G10 currencies and exotic currencies; ingesting trade data, wherein the trade data comprises a request to settle a currency trade involving the first entity wherein at least one currency in the currency trade is an exotic currency; identifying a shortest path to make liquidity available to settle the currency trade, wherein the liquidity router access the ledger and identifies the shortest path for liquidity based on a Dijkstra algorithm, wherein the shortest path for liquidity comprises a fewest number of back-to-back currency trades; receiving information associate with trade contracts entered into by the first entity for executing the currency trade; and updating the ledger responsive to execution of the trade contracts to reflect incoming liquidity for the first entity.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices and commercial or legal interactions of business relations (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for ingesting data comprising information about currency assets, executing a stochastic model to estimate future supply and demand, generate a ledger based on output from the stochastic model, ingesting trade data, identifying a shortest path, receiving information associated with trade contracts, and updating the ledger.  The mere nominal recitation of generic computer components, a data ingestion engine comprising a high throughput pipe, and a liquidity router do 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include a data ingestion engine comprising a high throughput pipe, and a liquidity router.  The additional elements of claim 12 include a non-transitory computer readable medium storing instructions for execution by one or more processors, a data ingestion engine comprising a high throughput pipe, and a liquidity router.  The additional elements of claim 19 include one or more processors configurable to execute instructions stored in non-transitory computer readable storage medium, a data ingestion engine comprising a high throughput pipe, and a liquidity router.  The additional elements of generic computer components performing the steps of ingesting data comprising information about currency assets, executing a stochastic model to estimate future supply and demand, generate a ledger based on output from the stochastic model, ingesting trade data, identifying a shortest path, receiving information associated with trade contracts, and updating the ledger are recited at a high-level or generality (i.e., as a generic computer components ingesting data, executing a stochastic model, generate a ledger, ingesting trade data, identifying a shortest path, receiving information, and updating the ledger) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-11, 13-18, and 20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10, 12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/129007 (“Rowan”) in view of US 2011/0213692 (“Crowe”), and in further view of US 10,922,749 (“Thome”).
Regarding claim 1, Rowan discloses a method comprising (see at least FIGs. 3 and 4):
ingesting data comprising information about assets exchanged between a first entity and one or more counterparties (Liquidity Analysis Module reads data from Transaction History Datastore.  See at least page 12, lines 26-31.  Transaction History Datastore holds a historical record of every transaction in the underlying marketplace, each containing unique identifiers of buyers or sellers involved.  Transactions include (a) purchases and (b) attempted ; 
executing a stochastic model to estimate future supply and demand of the assets, wherein the stochastic model is based on past history of trades between the first entity and the one or more counterparties (Transaction data is analyzed to predict stability of the market, and the future stability of the market is a measure of predicted future market liquidity based on predetermined data patterns.  See at least page 6, lines 32-36.  See also page 6, lines 6-10.  Stability Index Module produces a Stability Index for market activity in that market sector and geography.  The process for calculating the Stability Index includes measuring an aspect of market activity and comparing it against target settings.  Measurements are used to produce a percentage in each case.  The percentages are used to produce the stability index.  See at least page 13, line 20 to page 15, line 14.  The Examiner is interpreting the Stability Index Module calculations to predict stability as a stochastic model.  Furthermore, the Examiner is interpreting the stability index as the estimated future supply and demand.); 
generating, a ledger based on output from the stochastic model, wherein the ledger comprises an indication of liquidity supply for the first entity and the one or more counterparties for assets (The calculated stability index is stored in an intervention indexes datastore.  See at least page 15, lines 11-14.  Stability Indexes Datastore holds stability index as calculated by the stability indexing module.  See at least page 19, lines 26-27.  See also page 13, lines 16-19.  See also page 19, lines 23-24.  See at least FIG. 7, Market Operations Datastores and Intervention Datastores, all including multiple datastores.  The Examiner interprets Market Operations Datastores and Intervention Datastores as a ledger.); 
ingesting trade data with a data ingestion engine, wherein the trade data comprises a request to settle a trade involving the first entity (A purchase request may be received from a buyer.  See at least page 6, lines 6-7 and lines 18-19.  And see at least page 19, lines 11-15, disclosing Transaction History Datastore holds a historical record of the transactions of the buyer making the purchase request.  Application processor provides transaction management applications.  Applications processor is able to communicate with external services that perform specific additional tasks for the benefit of system users.  See at least page 9, lines 6-21.  The Examiner is interpreting the applications processor as a data ingestion engine.  The Examiner interprets the purchase request from the buyer as trade data comprising a request to settle a trade involving the first entity.); 
identifying, with a liquidity router, liquidity available to settle the trade (A purchaser may raise a request that details (a) the particular market sector, (b) the location of the purchase, (c) the dates and times.  One receipt of a purchase request, Applications processor searches for Sellers Terms Datastore to find sellers who are contactable and willing to fulfill the purchase based on the parameters.  Then the price at calculated for each seller, and the buyer is offered this data and the booking is available.  See at least page 10, lines 4-20.  Application processor provides transaction management applications.  Applications processor is able to communicate with external services that perform specific additional tasks for the benefit of system users.  See at least page 9, lines 6-21.  The Examiner is interpreting the applications processor as a data ingestion engine.  In view of the 112(b) rejection, the Examiner interprets determining available transactions available to a purchaser with a specific transaction request as identifying liquidity available to settle the trade.), 
wherein the liquidity router accesses the ledger and identifies liquidity (A Purchase Request is received and matched with the most appropriate cell in the Market Segment Datastore.  The current Intervention Index for the cell, or the average cells is then read, which shows how stable the market is.  See at least page 16, lines 9-17.  The Examiner interprets receiving data from the datastore as accessing the ledger, and in view of the 112(b) rejection the Examiner interprets determining stability as identifying liquidity.); 
receiving information associate with trade contracts entered into by the first entity for executing the trade (A Purchase Request is received and matched with the most appropriate cell in the Market Segment Datastore.  The current Intervention Index for the cell, or the average cells is then read, which shows how stable the market is.  If there is an Interview Index figure, the process consults Budget Management Module to determine cash available.  See at least page 16, lines 9-21.  The Examiner interprets determining if cash is available as receiving information associated with trade contracts entered into by the first entity for executing the trade.); and 
updating the ledger responsive to execution of the trade contracts to reflect incoming liquidity for the first entity (A Purchase Request is received and matched with the most appropriate cell in the Market Segment Datastore.  The current Intervention Index for the cell, or the average cells is then read, which shows how stable the market is.  If there is an Interview Index figure, the process consults Budget Management Module to determine cash available.  If there is cash available, then the price is discounted by the amount of the cash available per offering.  The new price is displayed to the buyer and the change is recorded within the record of that transaction.  See at least page 16, lines 9-33.  See at least page 11, lines 11-16, disclosing that the buyer decides which options to purchase and all details of any intervention that becomes part of a purchase record in Historical Interventions Datastore.  In view of the .  

While Rowan discloses assets, Rowan does not express disclose that the asset is a currency asset; nor does Rowan expressly disclose a plurality of currencies, wherein the plurality of currencies comprises G10 currencies and exotic currencies. Furthermore, while Rowan discloses a data ingestion engine, Rowan does not expressly disclose the engine comprises high throughput pipe.  Furthermore, while Rowan discloses a trade, Rowan does not expressly disclose the trade is a currency trade, nor does Rowan expressly disclose wherein at least one currency in the currency trade is an exotic currency.  Furthermore, while Rowan discloses identifying liquidity available, Rowan does not expressly disclose identifying is by identifying a shortest path. Furthermore, while Rowan discloses identifying liquidity, Rowan does not expressly disclose identifying the shortest path based on Dijkstra algorithm, wherein the shortest path comprises a fewest number of back-to-back currency trades.

However, Crowe discloses the asset is a currency asset; a plurality of currencies, wherein the plurality of currencies comprises G10 currencies and exotic currencies; the trade is a currency trade (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated relation between two currencies at a future date that can be extracted, for example, from a futures market. The forward currency exchange rates could also be predicted based on various economic factors correlated with the forward rates…. As an example, a future conversion curve calculator can be provided ; 
wherein at least one currency in the currency trade is an exotic currency (A currency in the trade may be a currency that lacks liquidity.  See at least [0040].  The Examiner interprets the currency with the lack of liquidity as exotic currency.); 
identifying is by identifying a shortest path; identifying the shortest path based on Dijkstra algorithm, wherein the shortest path comprises a fewest number of back-to-back currency trades (To determine a set of intermediate curves for triangulation, the future conversion curve calculator can treat available conversion curves as a single, weighted, directed, disconnected graph. Each currency can be mapped to a vertex in the graph. An edge can connect any two vertices that define a rate curve corresponding to two currencies... A known currency relationships may include USD to GBP, GBP to Japanese Yen (JPY), USD to Euro, GBP to JPY, and Euro to JPY.  An example collection of known relationships may be expressed as a directed graph. In this example collection, conversions between pairs of the five currencies are identified by an arrow between two nodes (e.g. the arrow between USD and GBP represents the known currency relationship between USD and GBP). Additionally, in this example, conversions are given a weight, w1 (e.g., weight w1 associated with the known conversion curve between USD and GBP).  See at least [0039] and FIGs. 6-7.  See also [0040].  One or more paths between the first metric and the second metric may be calculated using a Dijkstra's algorithm…  Example algorithms for computing a shortest path include a Dijkstra's algorithm, which can be used for example.  See at least [0006] and [0029].).
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, and to modify the identifying step of Crowe by using the shortest path based on the Dijkstra algorithm taught by Crowe, in order to improve computational efficiency, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

While Rowan discloses a data ingestion engine, Rowan does not expressly disclose the engine comprises high throughput pipe.

However, Thome discloses the engine comprises high throughput pipe (A high network throughput is used for transaction routing.  See at least col. 3, lines 11-32.  The Examiner interprets the network as a pipe.).
From the teaching of Thome, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan to receive trade data using the high throughput pipe taught by Thome, in order to improve the network by using a network with a bandwidth sufficient to handle simultaneous or contemporaneous processing and completion of high volume data processing (see Thome at least at col. 3, lines 25-32.).

Regarding claim 4, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses the ledger comprises information associated with liquidity supply for each asset involved in the asset trade (The 
While Rowan discloses assets, Rowan does not expressly disclose the assets are currencies.

However, Crowe discloses assets are currencies (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated relation between two currencies at a future date that can be extracted, for example, from a futures market. The forward currency exchange rates could also be predicted based on various economic factors correlated with the forward rates…. As an example, a future conversion curve calculator can be provided with a first forward currency exchange curve from currency U.S. Dollar (USD) to currency Euro (EUR), and a second forward exchange curve from currency British Pound (GBP) to currency Euro (EUR). See at least [0036]-[0038].  The Examiner interprets a forward currency exchange as a currency trade.  See also FIGs. 6 and 7.  A currency in the trade may be a currency that lacks liquidity.  See at least [0040].  The Examiner interprets the currency with the lack of liquidity as exotic currency. ).
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, in order to affect a choice of paths away from undesirable 

Regarding claim 6, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses predicting demand for assets based on historical trades between parties (Transaction data is analyzed to predict stability of the market, and the future stability of the market is a measure of predicted future market liquidity based on predetermined data patterns.  See at least page 6, lines 32-36.  See also page 6, lines 6-10.  Stability Index Module produces a Stability Index for market activity in that market sector and geography.  The process for calculating the Stability Index includes measuring an aspect of market activity and comparing it against target settings.  Measurements are used to produce a percentage in each case.  The percentages are used to produce the stability index.  See at least page 13, line 20 to page 15, line 14.).

While Rowan discloses predicting demand for assets, Rowan does not expressly disclose the assets are currency assets involved in back-to-back currency trades.  Furthermore, while Rowan discloses trades between parties, Rowan does not expressly disclose that the parties are parties to each of the back-to-back currency trades.

However, Crowe discloses the assets are currency assets involved in back-to-back currency trades; the parties are parties to each of the back-to-back currency trades (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency 
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, and to modify the identifying step of Crowe by using the shortest path based on the Dijkstra algorithm taught by Crowe, in order to improve computational efficiency, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

Regarding claim 7, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses generating the ledger comprising identifying a committed and a non-committed component for the liquidity supply of the plurality of asset (The calculated stability index is stored in an intervention indexes datastore.  See at least page 15, lines 11-14.  Stability Indexes Datastore holds stability 

While Rowan discloses assets, Rowan does not expressly disclose the assets are currencies.

However, Crowe discloses the assets are currencies ((Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated relation between two currencies at a future date that can be extracted, for example, 
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

Regarding claim 8, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above.  Rowan does not expressly disclose the currency trade comprises an initial currency and a final currency; at least one of the initial currency or the final currency is the exotic currency; and identifying the shortest path to make liquidity available comprises executing a shortest path algorithm in graph theory.

However, Crowe discloses the currency trade comprises an initial currency and a final currency; at least one of the initial currency or the final currency is the exotic currency; and identifying the shortest path to make liquidity available comprises executing a shortest path algorithm in graph theory (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated relation between two currencies at a future date that can be extracted, for example, from a futures market. The forward currency exchange rates could also be predicted based on various economic factors correlated with the forward rates…. As an example, a future conversion curve calculator can be provided with a first forward currency exchange curve from currency U.S. Dollar (USD) to currency Euro (EUR), and a second forward exchange curve from currency British Pound (GBP) to currency Euro (EUR). See at least [0036]-[0038].  A currency in the trade may be a currency that lacks liquidity.  See at least [0040].  To determine a set of intermediate curves for triangulation, the future conversion curve calculator can treat available conversion curves as a single, weighted, directed, disconnected graph. Each currency can be mapped to a vertex in the graph. An edge can connect any two vertices that define a rate curve corresponding to two currencies... A known currency relationships may include USD to GBP, GBP to Japanese Yen (JPY), USD to Euro, GBP to JPY, and Euro to JPY.  An example collection of known relationships may be expressed as a directed graph. In this example collection, conversions between pairs of the five currencies are identified by an arrow between two nodes (e.g. the arrow between USD and GBP represents the known currency relationship between USD and GBP). Additionally, in this example, conversions are given a weight, w1 (e.g., weight w1 associated with the known conversion curve between USD and GBP).  See at least [0039] and FIGs. 6-7.  See also [0040].  One or more paths between the first metric and the second metric may be calculated using a Dijkstra's algorithm…  Example algorithms for computing a shortest path include a Dijkstra's algorithm, which can be used for example.  See at least [0006] and [0029].  
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, and to modify the identifying step of Crowe by using the shortest path based on the Dijkstra algorithm taught by Crowe, in order to improve computational efficiency, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

Regarding claim 10, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above.  Rowan does not expressly disclose the Dijkstra algorithm comprises a graph theory, wherein: each node in the graph is a pair comprising a ledger and an asset type; an edge between two nodes in the graph indicates there is a back-to-back trade between the two ledgers for the two asset types; and a shortest path is a directed path from a source node to a destination node, wherein each connection between the source node and the destination node is a back-to-back trade.

However, Crowe discloses the Dijkstra algorithm comprises a graph theory, wherein: each node in the graph is a pair comprising a ledger and an asset type (As an example, a future conversion curve calculator can be provided with a first forward currency exchange curve from currency U.S. Dollar (USD) to currency Euro (EUR), and a second forward exchange curve from currency British Pound (GBP) to currency Euro (EUR). Using these two rate curves, it is ; 
an edge between two nodes in the graph indicates there is a back-to-back trade between the two ledgers for the two asset types (An edge can connect any two vertices that define a rate curve corresponding to two currencies. FIG. 6 depicts an example collection of known relationships. The known currency relationships include USD to GBP 602, GBP to Japanese Yen (JPY) 604, USD to Euro 606, GBP to JPY 608, and Euro to JPY 610.  See at least [0039] and FIGs. 6 and 7.); and 
a shortest path is a directed path from a source node to a destination node, wherein each connection between the source node and the destination node is a back-to-back trade .
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, and to modify the identifying step of Crowe by using the shortest path based on the Dijkstra algorithm taught by Crowe, in order to improve computational efficiency, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. 

Claim 15 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale. 

Claim 16 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale. 


Claim 17 has similar limitations found in claim 8 and 10 above, and therefore is rejected by the same art and rationale. 

Claim 19 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 10 above, and therefore is rejected by the same art and rationale.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan in view of Crowe, in further view of Thome, and in further view of US 8,346,647 (“Phelps”).
Regarding claim 2, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses generating the ledger comprises generating a set of ledgers that suggest liquidity supply for a plurality of entities for multiple asset types (A Purchase Request is received and matched with the most appropriate cell in the Market Segment Datastore.  The current Intervention Index for the cell, or the average cells is then read, which shows how stable the market is.  See at least page 16, lines 9-17.  The underlying market has been analysed to produce a series of cells each describing a particular resource being traded.  See at least page 16, lines 1-5.  In view of the 112(b) rejection the Examiner interprets determining stability as suggesting liquidity supply.), 
wherein the set of ledgers comprise a prediction of one or more of: liquid assets for a certain entity at a certain future time; and asset liquidity for the certain entity at the certain future time (Transaction data is analyzed to predict stability of the market, and the future stability of the market is a measure of predicted future market liquidity based on predetermined data patterns.  See at least page 6, lines 32-36.  See also page 6, lines 6-10.  Stability Index Module produces a Stability Index for market activity in that market sector and geography.  The process for calculating the Stability Index includes measuring an aspect of market activity and comparing it against target settings.  Measurements are used to produce a percentage in each case.  The percentages are used to produce the stability index.  See at least page 13, line 20 to page 15, line 14.  The calculated stability index is stored in an intervention indexes datastore.  See at least page 15, lines 11-14.  Stability Indexes Datastore holds stability index as calculated by the stability indexing module.  See at least page 19, lines 26-27.  See also page 13, lines 16-19.  See also page 19, lines 23-24.  See at least FIG. 7, Market Operations Datastores and Intervention Datastores, all including multiple datastores.).

While Rowan discloses assets, Rowan does not expressly disclose the assets are G10 and exotic currencies.  Furthermore, while Rowan discloses assets, Rowan does not expressly disclose the assets are government treasury.

However, Crowe discloses assets are G10 and exotic currencies (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated relation between two currencies at a future date that can be extracted, for example, from a futures market. The forward currency exchange rates could also be predicted based on various economic factors correlated with the forward rates…. As an example, a future 
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

While Rowan discloses assets, Rowan does not expressly disclose the assets are government treasury.

However Phelps discloses the assets are government treasury (A liquidity cost score (“LCS”) may be extended to cover other asset classes including treasuries (e.g., treasure bonds).  See at least col. 6, line 54 to col. 7, line 4.  See also col. 21, lines 23-37.).
From the teaching of Phelps, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets of Rowan being government treasury, as taught by Phelps, in order to improve construction of liquidity tracking (see Phelps at least at col. 1, line 54 to col. 2, line 5.).

Claim 13 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claims 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan in view of Crowe, in further view of Thome, and in further view of US 2007/0294162 (“Borkovec”).
Regarding claim 3, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses executing the stochastic model comprises building a predictability model of future supply and demand for the assets, and wherein the stochastic model outputs a predicted demand for each asset (Transaction data is analyzed to predict stability of the market, and the future stability of the market is a measure of predicted future market liquidity based on predetermined data patterns.  See at least page 6, lines 32-36.  See also page 6, lines 6-10.  Stability Index Module produces a Stability Index for market activity in that market sector and geography.  The process for calculating the Stability Index includes measuring an aspect of market activity and comparing it against target settings.  Measurements are used to produce a percentage in each case.  The percentages are used to produce the stability index.  See at least page 13, line 20 to page 15, line 14. The calculated stability index is stored in an intervention indexes datastore.  See at least page 15, lines 11-14.  Stability Indexes Datastore holds stability index as calculated by the stability indexing module.  See at least page 19, lines 26-27.  See also page 13, lines 16-19.  See also page 19, lines 23-24.).

While Rowan discloses an asset, Rowan does not expressly disclose the asset is a currency.  Furthermore, while Rowan discloses the stochastic model outputting a predicted demand, Rowan does not expressly disclose the predicted demand is subject to a standard deviation.  

However, Crowe discloses the asset is a currency (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated relation between two currencies at a future date that can be extracted, for example, from a futures market. The forward currency exchange rates could also be predicted based on various economic factors correlated with the forward rates…. As an example, a future conversion curve calculator can be provided with a first forward currency exchange curve from currency U.S. Dollar (USD) to currency Euro (EUR), and a second forward exchange curve from currency British Pound (GBP) to currency Euro (EUR). See at least [0036]-[0038].  The Examiner interprets a forward currency exchange as a currency trade.  See also FIGs. 6 and 7.  A currency in the trade may be a currency that lacks liquidity.  See at least [0040].).
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

While Rowan discloses the stochastic model outputting a predicted demand, Rowan does not expressly disclose the predicted demand is subject to a standard deviation.  

However, Borkovec discloses the predicted demand is subject to a standard deviation (Method of identifying liquidity includes determining standard deviation of coefficient values associated with liquidity.  See at least [0066]-[0067]).  
From the teaching of Borkovec, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by using a standard deviation formula, as taught by Borkovec, when performing the predicting step of Rowan, in order to improve system for identifying liquidity by determining present of hidden limit orders and providing a probabilistic order book (See Borkovec at least at [0003] and [0013]).

Regarding claim 11, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses predicting demand for a certain asset based on a standard deviation associated with the stochastic model.

While Rowan discloses an asset, Rowan does not expressly disclose the asset is a currency.  Furthermore, while Rowan discloses predicting demand based on a stochastic model, Rowan does not expressly disclose predicting demand is based on a standard deviation associated with a model.

However, Crowe discloses the asset is a currency (Future conversion curve calculator is used to calculate forward currency exchange curves….  The forward currency exchange rates can be generated in a variety of manners. The forward currency exchange rates can be a negotiated 
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

While Rowan discloses predicting demand based on a stochastic model, Rowan does not expressly disclose predicting demand is based on a standard deviation associated with a model.

However, Borkovec discloses predicting demand is based on a standard deviation associated with a model (Method of identifying liquidity includes determining standard deviation of coefficient values associated with liquidity.  See at least [0066]-[0067]).  
From the teaching of Borkovec, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by using a standard deviation formula, as taught by Borkovec, when performing the predicting step of Rowan, in order to improve 

Claim 14 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rowan in view of Crowe, in further view of Thome, and in further view of US 2005/0044034 (“Perry”).
Regarding claim 5, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above, and Rowan further discloses trade contracts (A Purchase Request is received and matched with the most appropriate cell in the Market Segment Datastore.  The current Intervention Index for the cell, or the average cells is then read, which shows how stable the market is.  If there is an Interview Index figure, the process consults Budget Management Module to determine cash available.  See at least page 16, lines 9-21.  The Examiner interprets determining if cash is available as receiving information associated with trade contracts entered into by the first entity for executing the trade.).  

While Rowan discloses trade contracts, Rowan does not expressly disclose the information associated with the trade contracts comprises an indication of whether each trade contract is a forward contract or spot contract.

However, Perry discloses the information associated with the trade contracts comprises an indication of whether each trade contract is a forward contract or spot contract (Liquidity may be calculated for a forward contract.  See at least [0135]).
From the teaching of Perry, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the trade contract of Rowan including an indication of whether the contract is a forward contract, as taught by Perry, in order to mitigate the risk of market losses in the event of credit defaults by counterparties (See Perry at least at [0002]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan in view of Crowe, in further view of Thome, and in further view of "FX Options and Structured Products" Second Edition; by Uwe Wystup dated June 9, 2017 https://mathfinance.com/wp-content/uploads/2017/06/FXOptionsStructuredProducts2e-Extract.pdf (hereinafter “Wystup”).
Regarding claim 9, the combination of Rowan, Crowe, and Thome disclose the limitations of claim 1, as discussed above.  Rowan does not expressly disclose the shortest path for liquidity comprising the back-to-back currency trades comprises at least one trade between a G10 currency and an exotic currency, wherein the exotic currency is a non-G10 currency.

However, Crowe discloses the shortest path for liquidity comprising the back-to-back currency trades comprises at least one trade between a G10 currency and an exotic currency (Future conversion curve calculator is used to calculate forward currency exchange 
From the teaching of Crowe, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the assets trading in Rowan being currency assets, as taught by Crowe, and to modify the identifying step of Crowe by using the shortest path based on the Dijkstra algorithm taught by Crowe, in order to improve computational efficiency, in order to affect a choice of paths away from undesirable conversions through assignments of weights, and in order to generating additional known conversion curves for future use (see Crowe at least at [0007]).

Rowan does not expressly disclose wherein the exotic currency is a non-G10 currency.

However, Wystup discloses wherein the exotic currency is a non-G10 currency (Currency pairs not involving the USD such as EUR/JPY are called a cross, because it is the cross rate of the more liquidly traded USD/JPY and EUR/USD.  If the cross is illiquid, such as ILS/MYR, it is called an illiquid cross.  Spot transactions would then happen in two steps via USD, and options on an illiquid cross are rare or traded at very high bid-offer spreads.  See at least page 36, Section: Crosses.).
From the teaching of Wystup, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rowan by the trade of Rowan involving non-G10 currency, as taught by Wystup, in order to execute a trade involving illiquid currencies (see Wystup at least at page 36, Section: Crosses).

Claim 18 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2002/0147670 (“Lange”) discloses a method and system for conducting demand-based trading including establishing states where each states corresponds to at least one possible outcome of an event.  An investment amount may be determined as a function of a selected outcome, a desired payout, and a total amount invested in the states.  A payout may be determined as a function of an investment amount, a selected outcome, a total 
US 8,229,834 (“Borkovec”) discloses forecasting the transaction cost of a portfolio trade execution that may be applied to any given trading strategy or an optimal trading strategy that minimizes transaction costs. The system accepts user-defined input variables from customers and generates a transaction cost estimation report based on those variables. Two models are utilized: discretionary and non-discretionary. A specific transaction cost estimation and optimization is performed that model the transaction costs of a specific trade execution based on the user's trading profile and market variables.  See Borkovec at least at Abstract.  Borkovec further discloses: providing estimates for stocks of varying liquidity by aggregating trading data for 30-minute intervals and measuring price changes in order to forecast the accumulated price impact within a 30 minute interval. See Borkovec at least at col. 17, line 49 to col. 18, line 6
US 2018/0129961 (“Kailas”) discloses an exemplary system, method and computer-accessible medium for generating a model(s), can include, for example, receiving first information related to raw data, generating second information by formatting the first information, generating third information related to a feature set(s) of the second information, generating the model(s) based on the second and third information. Fourth information related to a user-defined regularization of the second information can be received, fifth information can be generated based on a reformatting of the second information using the fourth information. A prediction(s) can be generated based on the model(s). The prediction(s) can be generated based on a time horizon(s).  See Kailas at least at Abstract.  Kailas further discloses that the exemplary systems, methods and 
“Ledger” by MyAccountingCourse.com, dated November 07, 2014 https://www.myaccountingcourse.com/accounting-dictionary/ledger (hereinafter “MyAccountingCourse”) discloses that a ledger is “a written or computerized record of all the transactions a business has completed. These transactions are recorded in the ledger in different accounts. This list of accounts is most often called the chart of accounts. Large companies tend to have many accounts in their chart of accounts while smaller companies might only have a few accounts listed.”
“Pseudo” by Dictionary.com, dated March 14, 2016 https://www.dictionary.com/browse/pseudo (hereinafter “Dictionary.com”) discloses the definition of pseudo is “not actually but having the appearance of; pretended; false or spurious; sham.” 
"What is High Throughput Computing (HTC)" by IGI Global, dated April 28, 2017 https://www.igi-global.com/dictionary/high-throughput-computing-htc/13069 (hereinafter “HTC”) discloses that High Throughput Computing (HTC) is a computer science term to describe the use of many computing resources over long periods of time to accomplish a computational problem.
US 2013/0282549 (“Howorka”) discloses architecture that permits implementation of compound takes (functionality required to implement synthetic currency pairs, e.g. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELDA G MILEF/Primary Examiner, Art Unit 3694